United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Altoona, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-51
Issued: April 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2013 appellant filed a timely appeal from a June 27, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying reconsideration.
The final merit decision of record is dated June 21, 2012. There is no merit decision within 180
days of the date appellant filed his appeal with the Board. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to him to confirm a continuing
desire for an oral argument in Washington, DC. No written confirmation was received. The Board has decided the
appeal on the record.

On appeal, appellant asserts that the medical evidence establishes that he sustained a
ratable impairment to the right eye causally related to the accepted senile macular degeneration.
FACTUAL HISTORY
OWCP accepted that on September 17, 1992 appellant, then a 41-year-old boiler plant
operator, sustained senile right macular degeneration when a steel door struck the back of his
head, rendering him unconscious. It accepted a recurrence of disability commencing
May 15, 1996. Appellant’s claim remained open for medical treatment.3
In a November 30, 1998 report, Dr. Christopher Patitsas, a Board-certified
ophthalmologist and second opinion physician, diagnosed pigment maculopathy and Horner’s
syndrome of the right eye related to the accepted injury. He noted that appellant had full visual
fields and 20/20 acuity without correction.
On April 12, 1999 appellant claimed a schedule award. By decision dated October 13,
1999, OWCP denied the schedule award claim finding that the medical evidence did not
establish a ratable impairment of the right eye according to the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Following a hearing, it
issued a June 2, 2000 decision affirming the October 13, 1999 decision on the grounds that the
medical evidence did not establish a ratable impairment to the right eye.
On December 21, 2007 appellant claimed a recurrence of disability. He did not stop
work.
In a May 27, 2008 report, Dr. William L. Saad, an attending Board-certified
ophthalmologist, diagnosed right macular degeneration, with unaided acuity of 20/50. By
decision dated June 24, 2008, OWCP denied his recurrence of disability claim on the grounds
that causal relationship was not established. It found that Dr. Saad did not address how or why
the accepted macular degeneration continued to affect appellant’s vision in December 2007.
In a January 17, 2012 report, Dr. Pamela Rath, an attending Board-certified
ophthalmologist, provided a history of injury and treatment. She diagnosed pigment epithelial
detachment and ptosis in the right eye. Dr. Rath attributed appellant’s vision loss to flattening of
the pigment epithelial detachment. She could not determine whether his condition was work
related as she did not treat him at the time of the 1992 injury. In a March 15, 2012 report,
Dr. Rath noted that appellant had scarring in the right macula, decreasing his vision to 20/100.
She opined that he had macular scarring but did not have macular degeneration. Dr. Rath
explained that appellant had permanent vision loss that “sounds like it may have been from a
previous injury.”
On May 8, 2012 appellant claimed a schedule award. In a May 15, 2012 letter, OWCP
advised him of the additional evidence needed to establish his claim. It requested a narrative

3

In an April 18, 1997 report, Dr. Richard C. Lanning, an attending Board-certified ophthalmologist, noted that
appellant had 20/30 vision in his right eye with unchanged pigment stippling on the right posterior pole. In a
March 31, 1999 report, Dr. Randall Beatty, an attending Board-certified orbital and oculoplastic surgeon, opined
that appellant required a right levator resection to elevate his eyelid as the injury caused a levator disinsertion.

2

report from his attending physician finding a ratable impairment according to the sixth edition of
the A.M.A., Guides.
In response, appellant submitted a June 1, 2012 report from Dr. Rath, finding that his
right eye condition was permanent and stationary. Dr. Rath noted that he had 20/100 visual
acuity in the right eye. She explained that as she did not examine appellant at the time of the
1992 injury, she could not say with “100 percent certainty whether or not it is related.”
By decision dated June 21, 2012, OWCP denied appellant’s schedule award claim on the
grounds that the medical evidence did not demonstrate a ratable impairment of the right eye.
In a June 9, 2013 letter, appellant requested reconsideration. He asserted that the medical
record established a worsening right eye condition. Appellant resubmitted Dr. Patitsas’
November 30, 1998 report previously of record. He also provided a new March 15, 2012 report
from Dr. Rath, noting blurred and distorted vision in the right eye. Dr. Rath opined that
appellant’s vision loss was permanent.
By decision dated June 27, 2013, OWCP denied reconsideration as appellant’s June 9,
2013 letter did not raise a substantive legal question or include new, relevant evidence. It found
that Dr. Patitsas’ November 30, 1998 report was previously considered by OWCP prior to the
October 13, 1999 denial of appellant’s schedule award claim. OWCP further found that,
although Dr. Rath’s March 15, 2012 report was new, it was not relevant to the case as she did not
find a ratable impairment of the right eye according to the A.M.A., Guides.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP. Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.
In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof. She need only submit
relevant, pertinent evidence not previously considered by OWCP. When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether it properly
applied the standards set forth at section 10.606(b)(2) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.
ANALYSIS
In his June 9, 2013 request for reconsideration, appellant reiterated his prior arguments
that the medical evidence submitted supported that he had a worsening right eye condition. He
did not show that OWCP erroneously applied or interpreted a specific point of law. Appellant

3

did not identify a specific point of law or show that it was erroneously applied or interpreted. He
did not advance a new and relevant legal argument.
Appellant submitted a copy of the November 30, 1998 report of Dr. Patitsas, a
Board-certified ophthalmologist and second opinion physician. It is well established that
evidence which is duplicative or cumulative in nature is insufficient to warrant reopening a claim
for merit review.4 Appellant also submitted a March 15, 2012 report from Dr. Rath. Although
this report is new, it is irrelevant to the schedule award claim as Dr. Rath did not opine that she
had a ratable impairment of the right eye.5
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review. The June 27, 2013 decision denying
reconsideration is proper under the law and facts of the case.
On appeal, appellant asserts that the medical evidence establishes that he sustained a
ratable impairment of the right eye causally related to accepted senile macular degeneration. As
stated above, the Board does not have jurisdiction over the merits of the claim. In any event,
appellant’s physicians have not opined that appellant had a permanent impairment of the right
eye, due to his accepted injury, pursuant to the sixth edition of the A.M.A., Guides.
CONCLUSION
The Board further finds that OWCP properly denied reconsideration.

4

Denis M. Dupor, 51 ECAB 482 (2000).

5

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 27, 2013 is affirmed.
Issued: April 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

